Citation Nr: 1548741	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-40 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 18, 2014, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a right thigh/hip disability.

6.  Entitlement to service connection for a left knee disability. 

7.  Entitlement to service connection for a right knee disability.  

8.  Entitlement to service connection for a right wrist disability.  

9.  Entitlement to service connection for a shoulder condition, right (now claimed as slap tear and torn rotator cuff).  

10.  Entitlement to a temporary total evaluation based on surgery for a right shoulder condition and need for convalescence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to April 2004 with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board videoconference hearing in July 2015 and a copy of that transcript is of record.  

In a January 2015 rating decision, the RO granted a 30 percent rating for the Veteran's PTSD, effective March 18, 2014.  As this does not constitute a full grant of all benefits possible, the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claim was processed using the Veterans Benefits Management System (VBMS) and a review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a bilateral knee disability, right hip/thigh disability, and right wrist disabilities as well as entitlement to service connection for a shoulder condition, right (now claimed as slap tear and torn rotator cuff) and entitlement to a temporary total evaluation based on surgery for a right shoulder condition and need for convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD primarily results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to anxiety, chronic sleep impairment, mild memory loss, panic attacks, depressed mood, periods of interpersonal difficulties, nightmares, irritability, anger, exaggerated startle response, intrusive memories, impaired concentration, flashbacks, and occasional social impairment and GAF scores of 55, 80, and 87.  

2.  The Veteran does not have a right ear hearing disability for VA purposes.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's left ear hearing loss is related to service.  

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 30 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  The criteria for service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In light of the Board's favorable decision to grant service connection for left ear hearing loss and tinnitus, no discussion of the VA's duties to notify and assist is necessary for this issue.

In regards to the Veteran's claim for right ear hearing loss, the notice requirements were accomplished by a letter sent in January 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained. 

In regards to his claim for an increased evaluation for PTSD, the Veteran was afforded VA examinations in November 2008 and March 2014.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran has not alleged any material change in his PTSD since his most recent VA examination.

In regards to the Veteran's claim for entitlement to service connection for right ear hearing loss, the Veteran was afforded a VA examination in November 2008.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  Id.  Additionally, the Veteran has not alleged a worsening of his symptoms to warrant a new VA examination.  
As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issues on appeal and explained the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

The Veteran contends that his service-connected PTSD is more severe than reflected in his current rating.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

Background

VA treatment records dated December 2007 to 2014 show that the Veteran reported problems with nightmares, insomnia, irritability, outbursts of anger at work and at home, hypervigilance, startle reflex, impaired concentration, recurrent intrusive memories, numbing of emotions, and efforts to avoid thoughts about his deployment.  The Veteran repeatedly denied suicidal ideation, homicidal ideation, auditory hallucinations and visual hallucinations.  

The Veteran reported that he worked full time at a steel mill as a "refractory man".  The Veteran reported that he works more than 55 hours per week due to the demanding nature of his job and the inflexibility of his supervisor.  The Veteran reported that he was competent at his job when he was not being pressured by his supervisors.

The Veteran reported relationship problems with his wife.   The Veteran reported he has several hobbies he enjoys.  The Veteran also reported that he hunts, hangs out with friends, and goes to the rifle range.  The Veteran described having a good relationship with his parents, having three siblings and a strong network of friends.  The Veteran eventually reported that he divorced his first wife in 2012 and was in a new relationship.  The Veteran also reported that he and his new girlfriend were having problems due to his "problem with pornography".  The Veteran also reported an increase in symptoms like nightmares.  

The Veteran was repeatedly noted as alert, attentive and oriented by three.  The Veteran's grooming was repeatedly noted as appropriate.  His speech was noted as normal rate and rhythm and his language was intact.  His mood was dysphoric and euthymic and his affect was noted as congruent.  His thought process and associations were normal and there was no unusual thought content.  His insight was noted as fair, his judgment was noted as good and his memory was noted as intact.  The Veteran was assigned GAF scores of 55, 80, and 87.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported nightmares, not being able to sleep, anger, startled easily, and hypervigilance.  The Veteran reported that the symptoms were constant.  He reported that the symptoms affect his total daily functioning due to the Veteran being mistrustful of people.  

The Veteran reported that his work was affected because he does not trust that his coworkers will be there to help him in the dangerous type of work he does.  The Veteran reported that he has had trouble sleeping for five years.  The Veteran reported that he awakes in the middle of the night and has flashbacks.  The Veteran reported that since service he has worked as a steel worker for two years.  The Veteran reported that his relationship with his supervisor and co-workers was good.  The Veteran reported that prior to that he worked in management at auto zone for 18 months and the relationship with his supervisor and co-workers was good.  The Veteran also reported that he worked as a cabinet builder for 10 months and the relationship with the supervisor was fair and the relationship with his co-workers was good.  The Veteran reported that at this employment he had disputes with his supervisor.  

The Veteran reported that the relationship with his mother and father was good.  He reported that he had three siblings and the relationship was fair because there was rivalry between the Veteran and his siblings.  The Veteran reported that he was married and the relationship was good.  He reported that he has children and the relationship with them was very good.  The Veteran reported that since he developed his mental condition there have been major changes in his daily activities, such as a lack of sleep.  The Veteran reported that there had not been any major social function changes since he developed his mental condition.

On mental status examination the Veteran's orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate. His affect and mood were normal.  His communication, speech, and concentration were within normal limits.  The Veteran denied panic attacks and there was no suspiciousness present.  There was no delusional history present.  At the time of examination, there were no delusions observed.  Hallucination history was present occasionally, including hearing his name called.  At the time of examination, there was no hallucination observed.  Obsessional rituals were absent and his thought processes were appropriate.  His judgment was not impaired and his abstract thinking was normal.  His memory was within normal limits.  Suicidal ideation and homicidal ideation were absent.  The examiner assigned a GAF score of 87. 

The examiner noted that the Veteran's mistrust of people affected his work and interpersonal relationships.  The examiner noted that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included no real employment changes.  The examiner noted that the Veteran's sleep problems affected his quality of life. The examiner noted that mentally the Veteran did not have difficulty performing activities of daily living.  The examiner stated that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms were mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The examiner noted that the Veteran had no difficulty understanding commands.  The examiner also noted that the Veteran did not appear to pose any threat of danger or injury to self or others. 

On his September 2010 VA Form 9, the Veteran reported he has memory loss and panic attacks three to four times a week.   

The Veteran was afforded another VA examination in March 2014.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran reported that he was divorced and currently living with his fiancé, their child, and her three children.  The Veteran reported that he separated in 2012 and the divorce was finalized in 2013.  The Veteran reported that they were married for almost eight years and the relationship was estranged for some time.  The Veteran reported that he has two children from that relationship; ages seven and eight.  The Veteran reported that he has regular visitation with his children and reports a good relationship with them.  The Veteran states that the relationship with his family of origin is estranged due to his divorce.  The Veteran reported that he has a few friends.  The Veteran reported that some of his friends are through work and some he has known since high school.  The Veteran reported that he has been with his fiancé for two and a half years and they have a 16-month-old child together.  The Veteran denied any major conflicts in the relationship.  The Veteran reported that his free time was spent performing household chores and attending his fiancé's children's activities, such as dance classes.  The Veteran reported that he does not have much time outside of work for leisure activities.

The Veteran reported that since his last examination he took online undergraduate college courses in business.  The Veteran reported that he enrolled in four courses and completed only one.  The Veteran reported that his work commitment was interfering with his ability to complete the courses.  The Veteran reported that he has been working in a steel mill with the same company for the past nine years. The Veteran indicated that they were going to fire him because he was outspoken and has questioned some actions of the supervisors.  The Veteran reported that he feels some of this has to do with differential treatment because he is in the military.  The examiner noted that the Veteran is active in the Army Reserve and the Veteran reported that his employer does not like having to afford leave to complete trainings.  The Veteran also reported that he has had difficulty with other supervisors when they speak to him in foul language, because he does not tolerate it and speaks back in the same manner.  The Veteran reported that he was currently employed on a full-time basis.

The Veteran reported that since his previous examination while at work, noises frequently bring memories and he sometimes "blanks" for a second or two.  The Veteran reported that sometimes he becomes upset and sometimes he becomes "jumpy".  The Veteran reported that he can no longer watch combat and some action movies because they are upsetting.  The Veteran reported that he has difficulty being in the dark and will take his dog with him if he has to step out at night.  The Veteran states that he tosses and turns and talks in his sleep about combat experiences two or three times a week.  The Veteran reported that he remembers some nightmares that are combat-related that happen once or twice a week.  The Veteran described periods of road rage where he yells at people and his fiancé usually intervenes.  He reported that he almost hit a few people's cars.  The Veteran reported that he has gotten into arguments at work.  At home, he has attempted to control himself, but notes that he continues to become defensive and often "storms out".  The Veteran acknowledged that he kicked his ex-wife when she hit him. He reported that he also shoved her on another occasion when she attempted to enter his home.  He denied any other acts of physical aggression.

The Veteran reported that his interest and enjoyment of activities were variable and he has to make a concerted effort to participate in activities.  The Veteran reported that he wants to be by himself sometimes and withdraws.  The Veteran reported that he has panic-like symptoms were he feels intense anxiety, short of breath, and his body twitches.  The Veteran reported that this happens two to three times a week and usually last under five minutes.  The Veteran reported that sometimes, when he is overwhelmed by situations, they can last up to 10 minutes.  The Veteran reported that he sleeps approximately four hours per night and experiences occasional difficulty initiating sleep.  The Veteran reported that he sometimes hears whispers. The Veteran reported that he has some compulsive behaviors, such as having to dial his smartphone in a particular manner or has to eat candy in a certain way.  The Veteran reported that he has not noticed many improvements.  

The examiner noted that per a review of records, the Veteran did not receive mental health treatment from 2008 through June 2011.  The examiner noted that the Veteran was seen in January 2012 for individual psychotherapy due to marital problems and he attended two sessions with his last appointment being in May 2012.  The examiner noted that the Veteran was not prescribed psychotropic medications.  The Veteran reported that one of the reasons he stopped the medications was the sexual side effects, which have resolved since being off the medication.  The Veteran did report that the medications were helpful in managing his irritability.  

The examiner noted that there were no symptoms of generalized anxiety, mania, obsessive/compulsive behaviors, disordered eating, characterological disturbance, somatoform disorders, or cognitive disorders.

The examiner noted that the Veteran grooms and ambulates independently.  He performs household chores, shops, and drives.  The examiner noted that the Veteran manages his medications and schedules his appointments with written reminders.  The Veteran reported that his fiancé manages the household finances.  The Veteran denied any significant legal problems since his previous examination.  The Veteran reported that he drinks sporadically and can consume from six to 12 beers in an occasion.  The Veteran reported that this happens during social occasions.  The Veteran denied tobacco and illicit drug use.

The examiner concluded that the Veteran had the following symptoms, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

On mental status examination the Veteran appeared his stated age, was casually dressed in work uniform, and was appropriately groomed.  His gait was unremarkable and he did not require the use of assistive devices.  He was alert and oriented to person, place, time, and situation.  His mood was euthymic and his affect was congruent with mood and topics discussed.  His thoughts were logical and goal-directed.  There was no evidence of delusions or hallucinatory phenomena at the time of the evaluation.  His speech was clear, relevant and coherent.  Immediate recall of three words was 3/3 and three-minute delayed recall was also 3/3.  The Veteran's attention and concentration were variable.  The Veteran appeared anxious and was unable to complete Serial 7s.  Conversely, he was able to perform Serial 3s and spell a five-letter word both forward and backward correctly.  The fund of general knowledge was good.  He was able to name the current and last three US Presidents and to cite a current event.  The Veteran's judgment/reasoning and analytical skills were good, as measured by interpretation of hypothetical situations and a proverbial statement.  His insight appeared fair.  The Veteran denied current suicidal ideation, plan, means, and/or intent.  He also denied homicidal ideation, plan, means and/or intent.  The examiner concluded that the Veteran was not at risk for harm to self or others at the time of this exam.  The examiner noted that the Veteran has intermittent concentration difficulties and social withdrawal.  

The examiner noted that the Veteran's diagnosis of PTSD was continued due to the symptoms outlined above.  The examiner concluded that these symptoms were chronic but mild and had been present since his last exam.  The examiner concluded that the Veteran's psychiatric condition was best described as causing occasional decrease in performance and efficiency although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation. The examiner explained that the Veteran had periods of irritability, interpersonal difficulties, and social withdrawal.  The examiner noted that the Veteran has had problems in his working relationships, which have threatened his work.  He has chronic sleep difficulties that affect energy levels.  The examiner noted that the Veteran was able, however, to maintain effective relationships, including his fiancé, care for his child, some co-workers, and friends.  The examiner noted that the Veteran performs daily living activities and has been able to maintain a stable work history.  He is able to understand complex commands, and demonstrates good judgment per his responses during this evaluation. 

At the July 2015 Board hearing, the Veteran testified that he has problems with sleeping, panic attacks at night a couple of times a week, and not really working well with others.  The Veteran reported that he does not have a relationship with his parents anymore.  The Veteran also reported that he cannot watch horror movies anymore either.  

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period, a 30 percent rating is most appropriate. 

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to anxiety, chronic sleep impairment, mild memory loss, panic attacks, depressed mood, periods of interpersonal difficulties, nightmares, irritability, anger, exaggerated startle response, intrusive memories, impaired concentration, flashbacks, and occasional social impairment.  

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  The Board does acknowledge that the Veteran has been noted as having panic attacks more than once per week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, there is no evidence of a flattened affect; rather, such has been described as congruent.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, the Veteran's speech and rhythm was described as normal.  Furthermore, there is no evidence of difficulty in understanding complex commands; impairment of short-and long-term memory beyond mild memory loss, which is specifically contemplated in the currently assigned 30 percent rating; impaired judgment; or impaired abstract thinking.   

With regards to the Veteran's social functioning, the Board acknowledges that the Veteran has reported trust issues and marital problems with his ex-wife, relationship problems with his current fiancée, estrangement from his parents due to his divorce, and a rivalry with his siblings.  However, the Veteran has been in a relationship with his fiancée for over two and a half years.  He reports having visitations with his two children from his previous marriage.  He also reports attending activities for his children and step-children to include dance recitals.  Additionally, although the Veteran reported not having much time for leisure activities outside of household chores due to his work schedule, he has reported he has a few friends from work and high school; he goes hunting, and goes to the rifle range.  Thus, the Board is not persuaded that the Veteran's ability to establish and maintain effective familial and social relationships is impaired to the extent contemplated in a 50 percent rating.  Indeed, ultimately, the March 2014 VA examiner found that the Veteran's symptoms were mild.  

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board acknowledges that the Veteran has reported trust issues with his co-workers and problems with his supervisors that have threatened his job.  However, the record reflects that he has worked in a steel mill for over nine years.  Additionally, the Veteran reported that he enrolled in undergraduate business courses but his work schedule restricted his ability to attend class.  Furthermore, the Veteran has continued service in the Reserves during the course of the appeal.  Thus, the Board is not persuaded that the Veteran's ability to establish and maintain effective work relationships is impaired to the extent contemplated in a 50 percent rating.  Thus, the Board is not persuaded that the Veteran has disturbances of motivation and mood of the frequency, severity, and duration as contemplated in a 50 percent rating.  Rather, as found by the VA examiners, the Veteran's mood disturbances result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Also, the Veteran complains of panic attacks more than once a week, but the Board is not persuaded that the impact of those attacks on his occupational and social functioning are of the severity and duration contemplated in a 50 percent rating for the reasons set forth above.  As detailed above, the Veteran socializes and has maintained steady civilian and military employment.  The Board finds that the evidence of record is against a finding that the Veteran's PTSD alone results in occupational impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational impairment.  

The Board notes the assigned GAF scores of ranging from 55 to 87 over the course of the appeal.  A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms (e.g., mild anxiety before an examination), good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns (e.g., an occasional argument with family member).  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 30 percent disability rating.

The Board also finds that the Veteran's symptoms are not of the type and severity contemplated by the 70 percent disability rating.  The Board notes that the Veteran has reported compulsive behavior in regards to how he uses his smart phone and eats his candy.  However, this has not been shown to interfere with routine activities as contemplated in the next higher rating.  The Veteran has also reported that he sometimes has auditory hallucinations in hearing his name or whispers; however, the Board finds that his symptoms are not of the frequency and severity as contemplated in the next higher ratings.  Crucially, such symptoms are not shown to impair the Veteran's occupational and social functioning beyond having 
occasional decrease in work efficiency and occasional decrease in the desire to be social.  

Additionally, his symptoms have not been shown to be manifested by such symptoms as suicidal ideation; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Rather, as noted previously, at his examinations during the appeal period, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three. His speech was noted as clear and understandable and his affect and thought processes were noted as normal.  His associations were appropriate and he denied delusions.  While the Veteran reported episodes of road rage, and kicking his ex-wife after she hit him and shoving her when she tried to enter his house, he denied any other acts of violence.  These events are not of similar severity, frequency, and duration as contemplated in the higher rating criteria.  He also denied suicidal ideation and was found not to be a homicidal risk.  

Moreover, as previously discussed, the Board finds that, while the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such does not more nearly approximate occupational and social impairment with deficiencies in most areas as he has been able to maintain a relationship with his fiancée, his children, a few reported friends, and has been employed with the same company for over nine years.  

The Board also finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, while the Veteran reported he sometimes has auditory hallucinations and remote instances of violence against his ex-wife, these symptoms do not rise to the level contemplated in the 100 percent rating.  Additionally, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three.  The Veteran's speech was noted as clear and understandable and his affect and thought processes were noted as normal.  His associations were appropriate and he denied delusions.  He also denied suicidal ideation and was noted as not a homicidal risk.  Furthermore, the Veteran has reported a consistent work history and denied legal issues.  Consequently, the Board finds that the Veteran's PTSD symptomatology does not result in total occupational and social impairment.

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating. However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code.  Therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his PTSD.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that is related to his military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the evidence of record, VA treatment records dated December 2007 to 2014 are absent of any complaints, treatment, or diagnosis of right ear hearing loss.

The Veteran was afforded a VA examination in November 2008.  The Veteran's Maryland CNC Word List speech recognition scores were 94 percent in the right ear.  The Veteran's right ear pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
10

As such, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of right ear hearing loss for VA purposes.

The Board acknowledges the Veteran's assertions that he has right ear hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of right ear hearing loss for VA purposes falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of hearing loss any opinion regarding whether he has right ear hearing loss for VA purposes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has right ear hearing loss for VA purposes.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Ear Hearing Loss and Tinnitus

The Veteran contends that his left ear hearing loss and tinnitus are related to service.  The Veteran also contends that his tinnitus and hearing loss had their onset in service and have continued since.  See November 2008 VA examination; see also July 2015 Board hearing transcript.  

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus and a current diagnosis of left ear hearing loss for VA purposes as illustrated by the November 2008 VA examination.  The examiner diagnosed tinnitus and the Veteran's Maryland CNC Word List speech recognition scores were 90 percent in the left ear.  The Veteran's left ear pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
LEFT
30
35
20
15
10

Second, there are no in-service audiometric findings.  An April 2004 post-deployment health assessment, however, shows the Veteran reported ringing in the ears.  As such, the Veteran's claim turns on whether the Veteran's currently diagnosed tinnitus and left ear hearing loss are related to his in-service notation of ringing in the ears.  

VA treatment records dated December 2007 to 2014 show the Veteran was noted as having hearing loss in the left ear and that he has been prescribed a hearing aid.  

The Veteran was afforded a VA examination in November 2008.  The examiner noted that there were no audiometric test results or physical exams present with the service treatment record.  The examiner did note the post-deployment health assessment includes a complaint of tinnitus.  The Veteran reported that his tinnitus began in August 2003.  The Veteran reported that initially it was only in his left ear but was currently bilateral.  The Veteran also reported that his hearing loss began in 2003.  The examiner diagnosed tinnitus and mild conductive hearing loss in the left ear.  The examiner concluded that the Veteran's hearing loss was not related to his history of military noise exposure.  The examiner noted that the test results indicate a unilateral (left) conductive hearing loss and intact tympanic membrane.  The examiner explained that hearing loss of this type was unrelated to noise exposure or any other environmental factor that may have been encountered during military service.

The examiner also concluded that the Veteran's tinnitus was not related to his history of military noise exposure.  The examiner noted that the Veteran did not associate the onset of tinnitus with any specific acoustic incident and current test results show no evidence of noise-induced injury.  The examiner explained that tinnitus is commonly associated with conductive hearing loss and the Veteran's report that tinnitus was initially experienced primarily in the left ear was supportive of the probability that his tinnitus was the result of the same factors that are responsible for his left ear conductive hearing loss.

Based on the above, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran's left ear hearing loss and tinnitus had their onset in service.  Significantly, while the November 2008 VA examiner concluded that the Veteran's left ear hearing loss and tinnitus were not related to military noise exposure, the examiner also concluded that the test results indicate a unilateral (left) conductive hearing loss which was hearing loss not associated with noise exposure, that tinnitus was commonly associated with conductive hearing loss, and that the Veteran's report that tinnitus was initially experienced primarily in the left ear was supportive of the probability that his tinnitus was the result of the same factors that were responsible for his left ear conductive hearing loss.  As noted above, the April 2004 post-deployment health assessment shows the Veteran complained of ringing in the ears.  As no audiometric test results are of record for this period of service, it is unknown whether the Veteran had conductive hearing loss of the left ear upon his separation from service.  The Board resolves reasonable doubt in favor of the Veteran that the presence of tinnitus at his separation is an indication that he also likely had conductive hearing loss of the left ear at his separation from service based on the medical principles set forth by the VA examiner.  The Veteran contends that he has had ringing in the ears or tinnitus ever since service.  Current audiometric findings show the Veteran continues to have conductive hearing loss of the left ear.  As such, the Board finds that, service connection for left ear hearing loss and tinnitus is warranted.  


ORDER

A higher initial rating of 30 percent for PTSD prior to March 18, 2014 is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 30 percent for PTSD beginning March 18, 2014 is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

Right Hip/Thigh Condition

The Veteran contends that he has a right hip/thigh condition that is related to his military service.  Specifically, the Veteran contends that his right hip/thigh condition began in either 2003 or 2004 while on active duty.  See July 2015 Board hearing transcript.  

The Board notes that the Veteran's service treatment records show that he complained of hip pain.  However, the medical evidence of record does not currently contain a diagnosis of a right hip/thigh disability.  The Veteran testified at the July 2015 Board hearing that he had been scheduled for an MRI by the Beaumont VAMC.  As such, a remand is necessary to obtain any outstanding VA treatment records.  Additionally, as the Veteran has an in-service notation of hip pain and has reported continued symptoms since then, the Veteran should be afforded a VA examination to determine the nature and etiology of his right hip/thigh complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Right Wrist

The Veteran contends that he has a right wrist disability that is related to service.  Specifically, the Veteran contends that he injured his right wrist while changing a tire in 2004.  See July 2015 Board hearing transcript.  

The Veteran's service treatment records show that in February 2004 the Veteran was treated for pain in his right wrist.  The Veteran reported that he was changing a tire two days prior and felt a sharp pain in his wrist.  On physical examination the Veteran had edema, full range of motion, and tenderness to palpation at the ulnar styloid.  An x-ray was performed to rule out a fracture.  There was no fracture but pain on abduction and extension.  The Veteran was diagnosed with a triangular fibrocartilage complex (TFCC) tear and contusion.  The Veteran was given a splint and Motrin and instructed to follow up in two weeks.  A February 2004 report of medical assessment shows that the Veteran reported right wrist problems.  A March 2004 treatment record shows that the Veteran was again treated for his right wrist injury.  The examiner noted that the Veteran was going to redeploy in 10 to 14 days and recommended an MRI of the right wrist upon return to evaluate for possible surgery.  An April 2004 post-deployment reassessment shows that the Veteran reported wrist pain.

The Veteran was afforded a VA examination in November 2008.  The examiner diagnosed normal right wrist with possible over use syndrome; mostly related probably to his current job.  The examiner noted that there was only one complaint in the military service about his right wrist and the Veteran continues to have a job that requires heavy functioning of both wrists.  The examiner concluded that it appears that his wrist problem is due to his current job situation and not due to any injury sustained in the military service.  However, as noted above, the Veteran complained of wrist pain in February 2004, March 2004 and April 2004.  Additionally, at the July 2015 Board hearing, the Veteran testified that his VA physician told him he had a bad sprain and was going to order an MRI for his wrist.  As such, the Board finds that in addition to obtaining outstanding VA treatment records, the Veteran should be afforded a new VA examination to determine the nature and etiology of his right wrist complaints.  

Bilateral Knees

The Veteran contends that his bilateral knee disability is due to his military service.  Specifically, the Veteran contends that his bilateral knee pain began during his period of active service and is due to the wear and tear of his service.  See July 2015 Board hearing transcript.  

The Veteran was afforded a VA examination in November 2008.  The examiner diagnosed minimal bilateral patellofemoral syndrome.  The examiner noted that the Veteran complained of patellofemoral syndrome of a mild nature five years previous to his entrance to the military service.  The examiner also noted that the Veteran only complained one time in the military about his knees.  The examiner concluded that the Veteran's military service did not aggravate a preexisting condition of patellofemoral syndrome, which is very mild.  The examiner also concluded that his bilateral knees were not caused by or aggravated beyond the natural progression of the problem by the military service.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Here, there is no enlistment examination of record for the Veteran's period of active service.  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

As enlistment examinations prior to service on active duty are normally conducted, the Board finds that the Veteran was sound on entrance.  As such the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, the Board finds that another opinion is necessary to assist the Board in determining whether service connection is warranted.   

Additionally, although the examiner noted the Veteran complained of knee pain once in service, the Veteran's service treatment records show that the Veteran reported knee pain on a February 2004 medical assessment and an April 2004 post-deployment medical health reassessment.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral knee pain.  

Manlincon

The record shows that the Veteran filed a notice of disagreement in August 2015 to a January 2015 rating decision that denied entitlement to service connection for a shoulder condition, right (now claimed as slap tear and torn rotator cuff) and entitlement to a temporary total evaluation based on surgery for a right shoulder condition and need for convalescence.  The RO has not issued a Statement of the Case that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the case to the appellant and his representative concerning the issues of entitlement to service connection for a shoulder condition, right (now claimed as slap tear and torn rotator cuff) and entitlement to a temporary total evaluation based on surgery for a right shoulder condition and need for convalescence in response to the notice of disagreement filed by the Veteran in August 2015.  Thereafter, the appellant and his representative shall be afforded the appropriate period of time within which to respond.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302 (2015).

2. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO/AMC should also obtain any outstanding VA treatment records dated August 2014 to the present.

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right hip/thigh complaints, right wrist complaints, and bilateral knee complaints.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

Right Hip/Thigh

(a) The examiner should diagnose all current disabilities of the right hip/thigh.  

The examiner should then determine whether it is at least as likely as not (50 percent probability or greater) that any such diagnosed disabilities are related to the Veteran's service, to include the in-service hip complaints.

(b) If the Veteran's right hip/thigh pain cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia.

Right wrist

The examiner should diagnose all current disabilities of the right wrist.  

The examiner should then determine whether it is at least as likely as not (50 percent probability or greater) that any such diagnosed disabilities are related to the Veteran's service, to include the in-service wrist complaints documented in February 2004, March 2004, and April 2004.

Bilateral Knees

The examiner should diagnose all current disabilities of the knees.  If any diagnoses are different than those of record, to include bilateral knee patellofemoral syndrome (November 2008 VA examination), the examiner should attempt to reconcile those diagnosis.  

The examiner should determine whether any such diagnosed disabilities, to include bilateral knee patellofemoral syndrome, which was not noted upon entry into active service, clearly and unmistakably existed prior to the Veteran's entry into active military service. 

If the answer is "Yes," were any such diagnosed disabilities, to include bilateral knee patellofemoral syndrome, clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such permanent worsening of this condition is due to its natural progress?  The Veteran contends that the general wear and tear from the performance of his service duties caused a bilateral knee disorder, and complaints of pain are noted in February 2004 and April 2004. 

If the diagnosed disabilities, to include bilateral knee patellofemoral syndrome DID NOT clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such diagnosed disabilities, to include bilateral knee patellofemoral syndrome, are etiologically related to the Veteran's service, to include the wear and tear from the performance of his service duties and complaints of pain noted in February 2004 and April 2004.

In providing the above responses, the examiner should address the Veteran's lay statements and treatment during active service and Reserve service.  

The reasons and bases for each opinion are to be fully explained.

4. After completing the above, the Veteran's claims, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


